BY THE COURT.
Whereas, The Act of Congress of the United States of April 7, 1874, chapter 80, section 2 (18 Stat., 27, 28), regulating appeals and writs of error from the supreme courts of the Territories, provides:
. “That on appeal, instead of the evidence at large, a statement of the facts of the ease in the nature of a special verdict, and also the *74rulings of tbe court on tbe admission or rejection of evidence when excepted to, shall be made and certified to by tbe court below and transmitted to tbe Supreme Court together with tbe transcript of tbe proceedings and judgment or decree.”
Whereas, The present case was decided on complaint and, demurrer without going to trial and there are no facts to be certified to; .
Therefore, No statement of. the case in .the nature of a special verdict is required because the pleadings of the parties are sufficient for the purposes of the appeal.

Motion overruled.